Title: From George Washington to William Cocks, 4 June 1756
From: Washington, George
To: Cocks, William



[Winchester, 4 June 1756]
To Captain William Cockes—of the Rangers. Sir,

I received yours, complaining of the irregular method of supplying you with provisions; and communicated the contents to Commissary Walker, who writes you on this head: His directions you must follow You must make out an accompt of the pay which is owing to you, and transmit it to me per the first opportunity. Take care to be very vigilant and active; and to communicate all the intelligence that is remarkable and certain. You must always, upon any alarm, have regard to the summons of each other; and to unite on all extraordinary occasions. Endeavour at working by stratagem; to way-lay and surprize the Enemy; rather than seek them in an open pursuit.
I was greatly surprized and angered to hear of the dastardly behaviour of seven of your men, who fled from a less number of the Enemy, without discharging their pieces. Such behaviour merits the fate that some of our men [(]for the like offence) will soon meet with. and, you may assure your company that they shall not escape unpunished for such Offences. Your parties that go for provision, should always be made strong. I am &c.

G:W.
Winchester—June 4th 1756.    

